271 S.W.3d 638 (2008)
Henry Clay KING, Jr., Petitioner/Appellant,
v.
DIRECTOR OF REVENUE, Respondent/Respondent.
No. ED 90961.
Missouri Court of Appeals, Eastern District, Division Four.
December 16, 2008.
C. John Pleban, Edward P. Radetic, Lynette M. Petruska, Pleban and Associates, LLC, St. Louis, MO, for appellant.
James A. Chenault, III, Special Assistant Atty. Gen., Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Petitioner, Henry Clay King, Jr., appeals from the trial court's judgment denying his petition for review of the revocation of his driving privileges under section 577.041 RSMo (2000) after he refused to submit to a chemical blood test. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).